Name: Commission Regulation (EEC) No 933/90 of 11 April 1990 adjusting the agricultural conversion rates for the pigmeat sector in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/30 Official Journal of the European Communities 12. 4 . 90 COMMISSION REGULATION (EEC) No 933/90 of 11 April 1990 adjusting the agricultural conversion rates for the pigmeat sector in Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, as to avoid the creation of new monetary compensatory amounts ; Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts ('), as last amended by Regulation (EEC) No 747/90 (2), and in particular Article 7 (1 ) thereof, Whereas the movement of the market rate for the Greek drachma during the reference period 4 to 10 April 1990 should, given the adjustment of the agricultural conversion rate determined by Council Regulation (EEC) No 1678/85 (5), as last amended by Commission Regulation (EEC) No 831 /90 (% entail, in accordance with Article 2 of Commission Regulation (EEC) No 3153/85 Q, as last amended by Regulation (EEC) No 3672/89 (8), an increase in the monetary compensatory amounts applicable in the pigmeat sector in Greece effective from 16 April 1990 ; whereas in order to prevent this it is necessary to adjust the agricultural conversion rate so as to prevent the creation of these new monetary compensatory amounts having regard to the criteria in Article 7 of Regulation (EEC) No 3578/88 , Whereas Article 6a of Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 1 889/87 ^4), lays down that the agricultural conversion rates of a Member State should be adjusted so HAS ADOPTED THIS REGULATION : Article 1 In Annex IV to Regulation (EEC) No 1678/85, the line relating to pigmeat is hereby replaced by the following : Products Agricultural conversion rates ECU 1 = Dr... Applicable until ECU 1 = Dr... Applicable from 'Pigmeat 218,099 15 April 1990 219,777 16 April 1990' Article 2 This Regulation shall enter into force on 16 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 April 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 312, 18 . 11 . 1988, p. 16 . (4 OJ No L 82, 29 . 3 . 1990, p. 24. (3) OJ No L 164, 24 . 6 . 1985, p. 6. &lt;) OJ No L 182, 3 . 7 . 1987, p. 1 . O OJ No L 164, 24. 6. 1985, p. 11 . Is) OJ No L .86, 31 . 3 . 1990, p. 24. O OJ No L 310, 21 . 11 . 1985, p . 4 . (8) OJ No L 358 , 8 . 12. 1989, p. 28 .